 WILKES-BARRE TYPOGRAPHICAL UNION NO. 187269All our employees are free to become, or refrain from becoming,members of theabove-named or any other labor organization.STINSON MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington,Telephone No. 682-3300,if theyhave any question concerning this notice or compliance with its provisions.Wilkes-Barre Typographical Union No. 187andLlewellyn &McKane, Inc.-Wilkes-Barre Printing Pressmen and Assistants UnionNo. 137,and International Printing Pressmen and Assistants Union ofNorth AmericaandPayne Printery, Inc.Wilkes-Barre Printing Pressmen and AssistantsUnion No. 137andLlewellyn Brothers,Inc.Cases Nos. 4-CD-99, 4-CD-100,and 4-CD-102.August 10, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act followingcharges filed by Llewellyn & McKane, Inc., Llewellyn Brothers, Inc.,and Payne Printery, Inc., alleging that Wilkes-Barre TypographicalUnion No. 187, hereinafter referred to as ITU, and Wilkes-BarrePrinting Pressmen and Assistants Union No. 137, and InternationalPrinting Pressmen and Assistants Union of North America, herein-after 'referred to as Pressmen, had violated Section 8 (b) (4) (D) ofthe Act.The charges allege, in substance, that Respondent Unionsthreatened to engage in a strike or refusal to work with an object offorcing or requiring the Employers 'to assign particular work to em-ployees represented by their respective unions.A consolidated hear-ing was held before Hearing Officer William J. Davis on April 6and 7, 1964.The Employers, the Pressmen, and ITU appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses; and to .adduce evidence bearing on theissues.'The rulings of the Hearing Officer made at the hearing arefreefrom prejudicial error and are hereby affirmed.Thereafter, thePressmen and the ITU filed briefs.- I'At the hearing the parties stipulated to incoiporate in the record herein by referencethe testimony of certain named witnesses given in other 10(k) proceedings before theBoard.Such testimony accordingly is made part of the record herein and has been con-sidered by the Board in reaching its determination.148 NLRB No. 26. DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,Upon the entire record in this case, the Board 2 makes the followingfindings :1.The business of the EmployersThe parties stipulated that all three companies are Pennsylvaniacorporations located at or near Wilkes-Barre, Pennsylvania and are en-gaged in the operation of commercial printing shops. In the opera-tion of their businesses, Llewellyn &'McKane and Payne Printery eachannually purchases goods and materials originating outside the Stateof Pennsylvania valued at in-excess of $50,000 per annum. * LlewellynBrothers annually purchases goods and materials valued in excess of$50,000 directly from points outside the State of Pennsylvania.Wefind that the Employers are engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organizations involvedThe Pressmen and ITU are labor organizations within the meaningof Section 2 (5) of the Act.3.The disputeA. The basic factsThe Employers are members of the Employing Pressmen of Wilkes-Barre, an organization of employers who operate commercial printingestablishments.The Employers have bargained on a multiemployerbasis with the ITU and Pressmen for a substantial period of time.The current agreement between the Pressmen and the Association en-tered into November 1, 1963, stipulated that the Pressmen shall havejurisdiction over ". . . all work in connection with offset platemaking,including camera operation, all dark room work, stripping, layout,opaquing and platemaking."The current agreement between theITU and the Association provides, in material part that the ITU shallrepresent all :... employees engaged in proofing, waxing and paste-makeupwith reproduction proofs, processing the product of photo-typesetting machines, including development and waxing paste-makeup of all type, hand'lettered, illustrative border and decora-tivematerialconstitutingapartof the copy; ruling;photo-proofing; correction, alteration and imposition of thepaste-makeup in the platemaking process. Paste-makeup for thecamera as used in this paragraph includes all photostats "and prints2 Pursuantto theprovisions of Section 3(6) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-member panel [Members Leedom,Fanning,and Brown]. WILKES-BARRE TYPOGRAPHICAL UNION NO. 187271used in offset or letterpress work and includes all photostats andpositive proofs of illustrations (such as Velox) where positiveproofs can be supplied without sacrifice of quality or duplicationof efforts.The Employers have executed respectively identical contracts with theUnions involved.At each Employer's plant, composing room employees are repre-sented by the ITU and pressroom employees by the Pressmen.TheEmployers now operate both letterpress and offset press equipmentalthough at one time they printed by letterpress process alone.Llewellyn Brothers, Inc.:In 1953 Llewellyn Brothers installed itsfirst offset press; in 1960 through 1963 three more presses were added.Offset preparatory and platemaking equipment, that did not includean offset camera were installed in 1953 at the time the first offset presswas purchased. It is not disputed that the Pressmen performed allof the preparatory work in the making of offset plates.The nega-tives were purchased by the Employer.In 1962 Llewellyn Brothers purchased an offset camera which wasinstalled on the second floor of the plant apparently in proximity tothe composing room.At the same time, the Employer hired oneGerald Nash to operate the camera.Nash's duties also included offsetstripping.In early February 1964, the'Pressmenfirst made their de-mand of Llewellyn Brothers for the assignment of the work of operat-ing the offset camera and it is undisputed that on February 13, thePressmen threatened to strike the plant unless Nash who was thenoperating the camera joined the Pressmen.Payne Printery, Inc.:As in the case of Llewellyn Brothers, it is notdisputed that after the acquisition of offset presses the offset prepara-tory work was performed by the Pressmen.At' present Payne em-ploys three letterpress operators, three offset pressmen, and threecompositors.Payne however acquired an offset camera some 6 yearsbefore the present dispute arose.During that interval of time one ofthe pressmen, who was then also occupied in making the offset plates,was given the task of operating the camera.On November 18, 1963,Payne employed one Frey mainly- to operate the camera, but also tomake offset plates.Frey was informed by an officer of the firm of thepresence of the Unions in the plant,,and ultimately elected to join theITU, although the work he was performing was work previouslyperformed by one of thepressmen.During the month 'of December the Pressmen represented by Wil-liams,local president, and by International Representative Tufo andby Thennes,another union official, approached an officer of Payne anddemanded that Frey join the Pressmen.On another occasion duringthe same month the ITU, represented by Local President Smith, madea similar demand of the Employer.Apparently the representatives 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDof each union threatened to strike unless Frey joined his union.Suchthreat was specifically made on January 23, 1964, after the Press-men had learned that Frey had filed a membership application withthe ITU.Llewellyn c1 McKane, Inc.:Llewellyn & McKane acquired its off-set camera in September 1963.Here, too, the Pressmen had beforethis performed all offset preparatory work.Sometime before De-cember 10, 1963, Llewellyn & McKane hired one Storz to operate thecamera.Storz had been hired from a nonunion shop, but at SOMEunspecified time after his hire joined the Pressmen.Apparently inearly December both the ITU and the Pressmen approached the Em-ployer and claimed jurisdiction over the new employee.Although the ITU denies that it at any time threatened to strike theEmployer unless jurisdiction over the offset camera was given to theITU, the evidence fairly establishes that the ITU representative,Smith, showed the Employer a letter received from its Internationalin which the local was instructed to take a firm position concerning theITU's jurisdiction over the offset camera work. Smith then addedthat if Storz did not join the Union he (Smith) "was going to pullITU members." Smith denied that he made such remark but admittedthat "Of course, I told him he was letting himself open for moredrastic action . . . we just told him we didn't anticipate any strike butitwas possible we could take our men and make them refuse to handleany work ...."B. Contentions of the partiesThe Pressmen assert jurisdiction with respect to the work of operat-ing the photo offset camera on the ground that their contract specifi-cally covers the work in dispute, that the work is a normal part of offsetpreparatory work, that the Pressmen have operated the offset cameraat Payne Printery for the past 6 years before the work was assigned toa newly hired employee, that the "employee represented by the Press-men now operates the offset camera at Llewellyn & McKane, and thatas a matter of employer practice pressmen regularly perform all otheroffset preparatory work and the making of the finished plate.Fur-thermore, the Pressmen contend that industry and area practice, aswell as considerations of skill and efficiency of operation, favor theassignment of this work to the Pressmen.With respect to the disputes affecting Llewellyn Brothers and PaynePrintery, the ITU claims that the photo offset camera is a substituteprocess for tasks previously performed by the composing room em-ployees.They also contend that' the traditional line of demarcationbetween the composing room and press operations is, that the compos-ing room prepares matter for running on the presses and the pressmen WILKES-BARRE TYPOGRAPHICAL UNION NO. 187273run the presses.The ITU also relies on contract coverage, industrypractice, skill, and efficiency of operations.As to the alleged disputeat Llewellyn & McKane, the ITU argues that the evidence fails toshow that it had threatened any violation of Section 8(b) (4) (D) andhence that in the absence of such showing that the Board should notproceed to a determination of the dispute in that case.The Employers take neutral positions.Applicability of the StatuteThe charges, which were duly investigated by the Regional Direc-tor, allege a violation of Section 8(b) (4) (D) of the Act.The Re-gional Director was satisfied upon the basis of investigations that therewas reasonable cause to believe that violations had been committed anddirected that a consolidated hearing be held in accordance with Sec-tion 10 (k) of the Act.The record is clear and it is not disputed that after LlewellynBrothers and Payne Printery hired the new employees to operate the,offset cameras the Pressmen threatened to strike their plants unlessthe new employees joined the Pressmen's Union.As to Llewellyn & McKane, ITU Representative Smith's remark tothe Employer that although he did not anticipate a strike "it waspossible we could take our men and make them refuse to handle anywork," explaining that his remark at the time had reference to the,camera, is reasonably subject to the interpretation that unless theEmployer assigned the particular work to the ITU, the employeesrepresented by the ITU would walk off their job.We find thereforeon the entire record that there is reasonable cause to believe thatviolations of Section 8 (b) (4) (D) have occurred in all three cases, andthe dispute is properly before the Board for determination underSection 10 (k) of the Act.'Merits of the DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors; and the Board has held that its determination in ajurisdictional dispute case is an act of judgment based upon common-sense and experience and a balancing of such factors 4-8Althoughcertain of the claims refer to the union membership -of the employees per-forming the disputed work,we find on the entire record that In each instance the under-lying dispute concerns an Issue ofwork jurisdiction.'N.L.R.B. v Radio &Television BroadcastEngineersUnion, Local1212, IBEWP (Colum-bia Broadcasting System),364 U S 573;International Association of Machinists, LodgeNo. 1743, AFL-CIO (J. A. JonesConstruction Company),135 NLRB 1402.760-577-65-vol. 148-19 274DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Skills involvedIn the case of Payne Printery, the evidence establishes that for aperiod of some 6 years after the Employer acquired its own photo off-set camera, a member of the, Pressmen operated the camera and thereis neither evidence nor contention that he was not qualified to performthis particular task.Furthermore, a representative of the Pressmentestified that the Pressmen maintain a technical trade school in Ten-nessee where special courses are offered in the operation of the photooffset camera, and that a study of offset camera operation as well asplatemaking is part of the study of the operation of the offset press.However, the record makes equally clear that the ITU also maintainsa training school where courses are offered in the operation of theoffset camera and other preparatory work.'While the record shows that a member of the Pressmen in one caseactually possessed and exercised the skills necessary for the operationof the offset camera, and that pressmen were generally the ones whoperformed all other offset- preparatory work, we cannot say on theevidence in the record as a whole that employees represented by theITU are not equally skilled in the operation of the photo offset camera.Therefore we find that the factor of employee skill favors neitherUnion.2.Area practiceAs noted above, the Employers involved in the instant matter aremembers of the Employing Printers of Wilkes-Barre, an employerassociation that engages in collective bargaining on a multiemployerbasis with the ITU and the Pressmen.While the evidence is far from clear on this point, the record indi-cates that there are nine commercial printing establishments in thearea, and that eight of them use the offset printing process as well asletterpress process.Without exception, all offset preparatory work,other than the camera work, is performed by pressmen.Three of the-firms, other than the Employers here involved, do their own offsetcamera work, and in each instance, such camera work is 'regularly per-formed by members of the Pressmen.With the possible exception ofone firm, whose president is an ITU member, and who "may" onoccasion operate the camera, no firm employs an ITU member forcamera work.Although the evidence on area practice is not overlypersuasive, it does appear to favor the Pressmen.sNewspaper Web Pressmen Local 6,International Printing Pressmen and AssistantsUnion of North America, AFL-CIO(LaborCooperative Educational and PublishingSociety,Inc),147-NLRB 660. WILKES-BARRE TYPOGRAPHICAL UNION NO. 187275 .3:Contractual claimThere is no reference in the record to any contracts which antedatedthe acquisition of the photo offset cameras and thus the record failsto establish either on behalf of the ITU or the Pressmen a contractualclaim to the particular work before the execution of the current con-tracts.While the ITU claims jurisdiction over the,particular workon the basis of its current agreement, such jurisdiction is far fromclearly spelled out in its agreement.The,Pressmen's contract, on theother hand, specifically refers to the work under the jurisdiction of thePressmen as including "all work in connection with offset platemakingincluding camera operation."We note however that none of the,Employers assigned the work in dispute to the Pressmen but appar-ently hired nonunion-employees who were free to join either Unionand that two of them elected to join the ITU.Although the current agreements were entered into after the acquisi-tion and installation of the cameras, and thus are not a controllingconsideration, yet it is clear from the language: of the agreementsthat it was the intent of the contracting parties that the operationof the photo offset camera, part of offset preparatory work, and themaking of the offset plates was to be a function of the Pressmen's unit.We find therefore that the provisions of the parties' contracts favorthe Pressmen.4.Employers' past practiceAs indicated, the offset camera at Llewellyn Brothers has been op-erated by a member of the ITU since 1962.6At Llewellyn & McKanethe camera has been operated by a member of the Pressmen sinceSeptember 1963.operated by a member of the ITU since approximately, January 1964,.when employee Frey elected to join the ITU, we note that for the 6years prior to that time the offset camera was operated by employeeCarter, a member of the Pressmen. , Thus, while individual Employerpractice does not point convincingly' in either direction insofar, asLlewellyn Brothers and Llewellyn & McKane, are concerned, we aredisposed to weigh the balance in favor of the Pressmen at PaynePrintery since it is clear that'for a period of 6 years Carter, a memberof the Pressmen,was assigned the duties not only of operating thecamerabut of platemaking as well, and when the new employee Freyreplaced Carter he also was assigned the additional duty of plate-making, ,a function that is clearly part of the Pressmen's job.6 The Pressmen maintain that before Nash was hired the offset camera was operated bya member of the Pressmen.The Employer disputes this testimony.Even if the testimonyof the Pressmen is to be credited it is obvious that if any such operation took place it wasof such short duration as to be of no significance 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Efficiency of operationNeither union challenges the skills of the employees who are atpresent performing the disputed work although each claims that itsmembers can perform the work more efficiently.The Employers donot contend that members of one union can perform the work moreefficiently than those of the other.Although the offset camera at Llewellyn Brothers is located in anarea near the composing room there is no evidence that the work ofoperating the camera is intimately tied in with other work performedin the composing room.On the other hand, it is stated on the recordthat Frey, the camera operator at Payne Printery, is also engaged inplatemaking, a function, we have observed, that is within the provinceof the Pressmen.However, we cannot say on the record before usthat the factor of efficiency of operation favors one union more thananother.CONCLUSIONS AS TO THE MERITS OF THE DISPUTEIn view of the foregoing, particularly the evidence pertaining toarea practice, the contract provisions between the Employers and thePressmen which explicitly give jurisdiction over the disputed workto the Pressmen, the exercise of jurisdiction over the disputed workby the Pressmen in the case of at least one employer, the fact that theestablished area and employer practice shows, without exception, thatthe Pressmen exercise jurisdiction over all other offset preparatorywork, and the fact that the Board normally includes offset camera-men in the same unit as other offset preparatory employees,7 we findthat pressroom employees represented by the Pressmen's Union areentitled to the disputed work of operating the photo. offset camera,and shall determine the dispute in their favor. In making this de-termination, we are assigning the disputed work to employees repre-sented by the Pressmen, but not to the Pressmen or its members.Ourpresent determination is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis proceeding, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act :1.Employees, employed by the Employers, who are represented `by Wilkes-Barre Printing Pressmen and Assistants Union No. 137,and International Printing Pressmen and Assistants Union of North7E.g.,ThePlimpton Press,140NLRB 975, 977. CARIBE LUMBER AND TRADING CORPORATION277America, are entitled to perform the operation of the photo offsetcamera at the Employers' Wilkes-Barre, Pennsylvania, plants.2.Wilkes-Barre Typographical Union No. 187, affiliated with Inter-national Typographical Union, AFL-CIO, is not and has not beenlawfully entitled to force or require Llewellyn & McKane, Inc., toassign the above work to employees who are currently representedby Wilkes-Barre Typographical Union No. 187, affiliated with Inter-national Typographical Union, AFL-CIO.3.Within 10 days from the date of this Decision and Determinationof Dispute, Wilkes-Barre Typographical Union No. 187, affiliated withInternationalTypographical Union, AFL-CIO, shall notify theRegional Director for Region 4, in writing, whether or not it willrefrain from forcing or requiring Llewellyn & McKane, Inc., bymeans proscribed by Section 8(b) (4) (D), to assign the work in dis-pute to compositors rather than to pressmen.Caribe Lumber and Trading CorporationandVirgin IslandsLaborUnion.Case No. A0-79. August 10, 1964ADVISORY OPINIONThis is a petition filed on July 13, 1964, by Caribe Lumber andTrading Corporation, herein called the Employer, for an AdvisoryOpinion in conformity with Sections 102.98 and 102.99 of the NationalLabor Relations Board's Rules and Regulations, Series 8, as amended.In pertinent part, the petition alleges as follows :1.There is pending before the Department of Agriculture andLabor, Virgin Islands of the United States at Christiansted, St. Croix,herein called Territorial Department, a proceeding filed by the VirginIslands Labor Union, herein called the Union, and docketed as CaseNo. 1-1965, charging the Employer and two of its officers with thecommission of an unfair labor practice in the dismissal of VincenteRosa from its employ.2.The Employer, a Virgin Islands corporation, is engaged in theretail and wholesale sale of building materials and supplies and ingeneral hardware merchandising. Its principal office and store arelocated in the Commonwealth of Puerto Rico, while its branch officeand store are located in St. Croix, Virgin Islands.The Employer'sannual gross volume of business in St. Croix is over $500,000.3.The Territorial Department has made no findings with respectto the aforementioned commerce data.4.There is no representation proceeding involving the Employerand the Union presently pending before the Board or the TerritorialDepartment.148 NLRB No. 29.